

Exhibit “A” to the Bridge Loan Agreement
 
THE ISSUANCE AND SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (I)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (II) AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE LENDER, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.




Unsecured Bridge Loan Promissory Note


$__________
September __ , 2008



FOR VALUE RECEIVED, DIAMOND SPORTS & ENTERTAINMENT, INC., a Delaware corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of
FEDERAL SPORTS & ENTERTAINMENT, INC, INC., a Nevada corporation (hereinafter
called the “Lender”), 47395 Monroe Street, #274, Indio, California _____, the
principal sum of ____________________ Dollars ($__________) (the “Loan”), in
lawful money of the United States of America and in immediately available funds.


1. The outstanding principal balance of this Note shall be due and payable on
the earliest to occur of (i) December __, 2009 (the “Due Date”), which Due Date
may be extended by the Borrower and the Lender in writing, (ii) the closing of
any subsequent financing in favor of the Borrower that results in gross proceeds
to the Borrower of an amount equal to or greater than the aggregate amount
loaned to the Borrower under the Bridge Loan Agreement (the “Bridge Loan
Agreement”) of even date herewith by and between the Borrower and the Lender and
(iii) the date of closing of the a merger between the Borrower and the Lender,
or an affiliate of the Lender (the “Merger”), as contemplated by the term sheet
between the Borrower and Gottbetter Capital Markets, LLC, dated as of December
12, 2007, as amended to date; provided, however, that upon the consummation of
the Merger, all indebtedness evidenced hereby shall be deemed canceled and paid
in full.


2. This Note shall not bear interest.


3. Upon an “Event of Default,” as defined in the Bridge Loan Agreement, interest
shall begin to accrue on the unpaid principal balance of this Note at a rate of
fifteen percent (15%) per annum. Such default interest rate shall continue until
all defaults are cured.


4. This Note is subject to the terms of the Bridge Loan Agreement. All
capitalized and undefined terms herein shall have the meaning given them in the
Bridge Loan Agreement.


5. Upon the occurrence of an Event of Default (including the passage of
applicable cure periods) under the Bridge Loan Agreement, the entire principal
amount outstanding hereunder, together with all other sums due hereunder, shall,
as provided in the Bridge Loan Agreement, become immediately due and payable.


 
 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if an Event of Default is waived by the Lender,
the Borrower shall use its reasonable best efforts to ensure that the Merger and
the Transactions are consummated.


6. In addition to the rights and remedies given it by this Note, the Lender
shall have all those rights and remedies allowed by applicable laws. The rights
and remedies of the Lender are cumulative and recourse to one or more right or
remedy shall not constitute a waiver of the others. The Borrower shall be liable
for all commercially reasonable costs, expenses and attorneys’ fees incurred by
the Lender in connection with the collection of the indebtedness evidenced by
the Note.


7. To the extent permitted by applicable law, the Borrower waives all rights and
benefits of any statute of limitations, moratorium, reinstatement, marshalling,
forbearance, valuation, stay, extension, redemption, appraisement and exemption
now provided or which may hereafter by provided by law, both as to itself and as
to all of its properties, real and personal, against the enforcement and
collection of the indebtedness evidenced hereby.


8. All notices, requests, demands, and other communications with respect hereto
shall be in writing and shall be delivered by hand, sent prepaid by a
nationally-recognized overnight courier service or sent by the United States,
certified, postage prepaid, return receipt requested, at the addresses
designated in the Bridge Loan Agreement or such other address as the parties may
designate to each other in writing.


9. This Note or any provision hereof may be waived, changed, modified or
discharged only by agreement in writing signed by the Borrower and the Lender.
The Borrower may not assign or transfer its obligation hereunder without the
prior written consent of the Lender.


10. The term “the Borrower” shall include each person and entity now or
hereafter liable hereunder, whether as maker, successor, assignee or endorsee,
each of whom shall be jointly, severally and primarily liable for all of the
obligations set forth herein.


11. If any provision of this Note shall for any reason be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Note, but this Note shall be construed as if this Note had
never contained the invalid or unenforceable provision.


12. This Note shall be governed by and construed in accordance with the domestic
laws of the State of New York, without giving effect to any choice of law
provision or rule. Any controversy or dispute arising out of or relating to this
Note shall be settled solely and exclusively in accordance with the provisions
of the Bridge Loan Agreement and Security Agreement, which provisions are
incorporated by reference herein as though fully set forth.




[Remainder of Page Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Borrower has caused the due execution of
this Bridge Loan Promissory Note as of the day and year first herein above
written.





 
DIAMOND SPORTS & ENTERTAINMENT, INC.
                   
By:
   
Name:
David Kaval
 
Title:
Chairman and Chief Executive Officer









[SIGNATURE PAGE TO BRIDGE LOAN PROMISSORY NOTE]
 
 
3

--------------------------------------------------------------------------------

 